Title: To Alexander Hamilton from James McHenry, 4 June 1798
From: McHenry, James
To: Hamilton, Alexander


Philada. 4 June 1798
My dear Hamilton
I have just recd. yours of the 1st.
I have calculated to be able to leave this on Wednesday, to examine the harbour of New York, and to with the aid of the best advice I can procure, determine what further works can be constructed out of the means that can be spared.
Be kind enough to Tell Col. Stevens to have a pilot boat engaged and the proper apparatus ready to take depths and ascertain the quality of the ground on bottom.
Yours
Col. Hamilton
